DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 May 2022.  In view of this communication and the amendment concurrently filed: claims 1-19 were previously pending; claim 20 was added by the amendment; and thus, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 03 May 2022, have been fully considered and are persuasive.
The Applicant’s first argument (pages 9-11 of the Remarks) alleges that, regarding the previous grounds of rejection of claims 1 and 14 under 35 U.S.C. 102 and 103, respectively, the prior art does not disclose the amended limitations reciting the coils wrapped around one of the first and second teeth.  However, coils being wound around teeth of a stator is a common feature amongst rotating electrical machines and, therefore, new grounds of rejection have been made below.
The Applicant’s second argument (page 10 of the Remarks) alleges that, regarding new claim 20, the prior art does not disclose a detection device configured as now recited in the claims.  While the method steps recited (i.e. “comparison” to a threshold value) do not imply any additional structural limitations, the prior art does not specifically disclose the detection device configured to identify a short between the two coils and the electrically conductive layer.  Therefore, claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form as stated below.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raminosoa et al. (US 2016/0344264 A1), hereinafter referred to as “Raminosoa”, in view of Hickling et al. (GB 1600239 A), hereinafter referred to as “Hickling”.
Regarding claim 1, Raminosoa discloses an electrical machine [300] (fig. 12; ¶ 0039) comprising:
a core [322/324] having a first tooth [324a] and a second tooth [324b]; 
at least one first coil [312a] being wrapped around the first tooth [324a]; and
at least one second coil [312b] being wrapped around the first tooth [324a] or the second tooth [324b] (fig. 12; ¶ 0049-0050; the second coil can be either of radially- or circumferentially-adjacent to the first coil).
  
    PNG
    media_image1.png
    339
    488
    media_image1.png
    Greyscale

Raminosoa does not disclose the coils having the sheathing and at least one electrically conductive layer as recited.
Hickling discloses an electrical machine (fig. 3-6; page 2, lines 106-109), comprising: 
at least one first coil [3/4] that is sheathed at least in a sub-region by a first electrical insulation [5/8] (fig. 3-4; page 2, lines 118-130; the lower conductor bar shown in figures 3-4 is herein labelled as the “first” coil while the upper is labelled “second”; since they share the same reference numerals, the numerals of the upper conductor bar will be labelled “b”, e.g. 3b/4b); 
at least one second coil [3b/4b] that is sheathed at least in a sub-region by a second electrical insulation [5b/8b] (fig. 3-4; page 2, lines 118-130; either of the insulators [5] or [8] can read on the claimed first/second electrical insulations, and are only differentiated in the dependent claims); and 

    PNG
    media_image2.png
    749
    556
    media_image2.png
    Greyscale

at least one electrically conductive layer [1/1b/9/11] that is provided in addition to the at least one first coil [3/4] and the at least one second coil [3b/4b], and in addition to the first electrical insulation [5/8] and the second electrical insulation [5b/8b] (fig. 3-4; page 2, lines 106-117; page 3, lines 73-83, 96-115; either of the conductors [1/1b] or [9/11] can read on the claimed conductive layer, and are only differentiated in the dependent claims),
the at least one electrically conductive layer [1/1b/9/11] being arranged between the at least one first coil [3/4] and the at least one second coil [3b/4b] (fig. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electrical machine of Raminosoa having coils with the sheathing and at least one electrically conductive layer as taught by Hickling, in order to divert stray current in the machine directly to ground thereby preventing energy loss and heating due to eddy currents (page 1, lines 13-27 of Hickling).
Regarding claim 2, Raminosoa, in view of Hickling, discloses the electrical machine of claim 1, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1] is arranged within the first insulation [8] between the first insulation [8] and the at least one first coil [3/4] (fig. 4a; page 3, lines 90-95).
Regarding claim 3, Raminosoa, in view of Hickling, discloses the electrical machine of claim 1, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1] is arranged outside the first insulation [5], such that the first insulation [5] is arranged between the at least one electrically conductive layer [1] and the at least one first coil [3/4] (fig. 4a; page 2, lines 118-130).
Regarding claim 4, Raminosoa, in view of Hickling, discloses the electrical machine of claim 2, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1] surrounds at least a portion of the at least one first coil [3/4] on at least two sides that are averted from one another (fig. 3-4; the conductive layer is shown covering at least the left, right, and top sides of the coils and is impliedly disclosed as covering all four sides).
Regarding claim 5, Raminosoa, in view of Hickling, discloses the electrical machine of claim 1, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1/1b/9/11] is at least one first electrically conductive layer [1] (fig. 3-4; page 2, lines 106-117), and 
wherein the electrical machine further comprises at least one second electrically conductive layer [1b/9/11], that is provided in addition to the at least one first coil [3/4] and the at least one second coil [3b/4b], and in addition to the first electrical insulation [5/8] and the second insulation [5b/8b], the at least one second electrically conductive layer [1b/9/11] being arranged between the at least one first coil [3/4] and the at least one second coil [3b/4b] (fig. 3-4; page 3, lines 73-83, 96-115).
Regarding claim 6, Raminosoa, in view of Hickling, discloses the electrical machine of claim 5, as stated above, wherein Hickling further discloses a phase separator [10] (fig. 3-4; page 3, lines 96-115), 
wherein the at least one first electrically conductive layer [1] and the at least one second electrically conductive layer [1b] are electrically insulated from one another by the phase separator [10], which is arranged between the at least one first electrically conductive layer [1] and the at least one second electrically conductive layer [1b] (fig. 3-4; page 3, lines 96-115; insulated spacer [10] separates the components of the upper and lower phases from one another).
Regarding claim 7, Raminosoa, in view of Hickling, discloses the electrical machine of claim 5, as stated above, wherein Hickling further discloses that the at least one second electrically conductive layer [1b] is arranged within the second insulation [8b] between the second insulation [8b] and the at least one second coil [3b/4b] (fig. 3-4; page 2, lines 106-117).
Regarding claim 8, Raminosoa, in view of Hickling, discloses the electrical machine of claim 6, as stated above, wherein Hickling further discloses that the at least one second electrically conductive layer [1b] surrounds at least a portion of the at least one second coil [3b/4b] on at least two sides that are averted from one another (fig. 3-4; the conductive layer is shown covering at least the left, right, and top sides of the coils and is impliedly disclosed as covering all four sides).
Regarding claim 9, Raminosoa, in view of Hickling, discloses the electrical machine of claim 5, as stated above, wherein Hickling further discloses that the at least one second electrically conductive layer [1b9/11] is arranged outside the second insulation [5b], such that the second insulation [5b] is arranged between the at least one second electrically conductive layer [1b/9/11] and the at least one second coil [3b/4b] (fig. 4a; page 2, lines 118-130).
Regarding claim 10, Raminosoa, in view of Hickling, discloses the electrical machine of claim 5, as stated above, wherein Hickling further discloses that the at least one first electrically conductive layer [1] and the at least one second electrically conductive layer [1b] are electrically connected to one another with an impedance (fig. 6; page 4, lines 19-34; page 5, lines 25-42).

    PNG
    media_image3.png
    507
    552
    media_image3.png
    Greyscale

Regarding claim 11, Raminosoa, in view of Hickling, discloses the electrical machine of claim 1, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1/1b/9/11] is electrically connected to a predetermined ground potential with an impedance (fig. 6; page 5, lines 25-42).
Regarding claim 12, Raminosoa, in view of Hickling, discloses the electrical machine of claim 1, as stated above, wherein Hickling further discloses a detection device operable to detect an electrical voltage between the at least one electrically conductive layer [1/1b/9/11] and a reference potential (page 4, lines 117-130; page 6, lines 1-24).
Regarding claim 13, Raminosoa, in view of Hickling, discloses the electrical machine of claim 11, as stated above, wherein Hickling further discloses that the reference potential is the ground potential (page 5, lines 25-42).
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffenbarger et al. (US 2017/0237383 A1), hereinafter referred to as “Buffenbarger”, in view of Raminosoa and Hickling as applied to claim 1 above.
Regarding claim 14, Buffenbarger discloses an aircraft comprising at least one electrical machine (fig. 1; ¶ 0001).
Buffenbarger does not disclose said electrical machine comprising the coil and insulation structure as recited.
Raminosoa and Hickling disclose the electrical machine of claim 1, as stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aircraft of Buffenbarger using the electrical machine as taught by Raminosoa, in view of Hickling, in order to divert stray current in the machine directly to ground thereby preventing energy loss and heating due to eddy currents (page 1, lines 13-27 of Hickling).
Regarding claim 15, Buffenbarger, in view of Raminosoa and Hickling, discloses the aircraft of claim 14, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1] is arranged within the first insulation [8] between the first insulation [8] and the at least one first coil [3/4] (fig. 4a; page 3, lines 90-95).
Regarding claim 16, Buffenbarger, in view of Raminosoa and Hickling, discloses the aircraft of claim 14, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1] is arranged outside the first insulation [5], such that the first insulation [5] is arranged between the at least one electrically conductive layer [1] and the at least one first coil [3/4] (fig. 4a; page 2, lines 118-130).
Regarding claim 17, Buffenbarger, in view of Raminosoa and Hickling, discloses the aircraft of claim 15, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1] surrounds at least a portion of the at least one first coil [3/4] on at least two sides that are averted from one another (fig. 3-4; the conductive layer is shown covering at least the left, right, and top sides of the coils and is impliedly disclosed as covering all four sides).
Regarding claim 18, Buffenbarger, in view of Raminosoa and Hickling, discloses the aircraft of claim 14, as stated above, wherein Hickling further discloses that the at least one electrically conductive layer [1/1b/9/11] is at least one first electrically conductive layer [1] (fig. 3-4; page 2, lines 106-117), and 
wherein the electrical machine further comprises at least one second electrically conductive layer [1b/9/11], that is provided in addition to the at least one first coil [3/4] and the at least one second coil [3b/4b], and in addition to the first electrical insulation [5/8] and the second insulation [5b/8b], the at least one second electrically conductive layer [1b/9/11] being arranged between the at least one first coil [3/4] and the at least one second coil [3b/4b] (fig. 3-4; page 3, lines 73-83, 96-115).
Regarding claim 19, Buffenbarger, in view of Raminosoa and Hickling, discloses the aircraft of claim 18, as stated above, wherein Hickling further discloses a phase separator [10] (fig. 3-4; page 3, lines 96-115), 
wherein the at least one first electrically conductive layer [1] and the at least one second electrically conductive layer [1b] are electrically insulated from one another by the phase separator [10], which is arranged between the at least one first electrically conductive layer [1] and the at least one second electrically conductive layer [1b] (fig. 3-4; page 3, lines 96-115; insulated spacer [10] separates the components of the upper and lower phases from one another).
Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, and all claims dependent thereon, the prior art does not disclose, inter alia, the electrical machine of claim 12, wherein the detection device is configured to identify a short circuit between a coil of the at least one first coil and the at least one second coil and an electrically conductive layer of the at least one electrically conductive layer, the identification of the short circuit comprising: 
comparison of the detected electrical voltage to a predetermined threshold value; and 
based on the comparison, identification of the short circuit when the detected electrical voltage is greater than the predetermined threshold value.
While various embodiments of detection devices are disclosed, the prior art does not specifically disclose a detection device configured to identify a short between a coil and the electrically conductive layer recited in the claims.  Thus, the particular arrangement claimed is neither anticipated nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Petrovich (US 2019/0068044 A1) discloses an electrical machine having first and second windings which are insulated from one another by a phase separator.
Clizbe et al. (US 3,515,923) discloses an electrical machine having first and second windings which are insulated from one another by a phase separator.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834